Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 49-58, 63-67 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapsari US  2012/0178417 in view of He US 8,774,759

As per claim 49. Hapsari teaches A method of operating a user equipment, UE, comprising: establishing a radio resource control, RRC, connection with a base station; following establishment of the RRC connection, sending an indication of a security capability of the UE to the base station; receiving a non-access stratum, NAS, message, from the base station, wherein the NAS message identifies a selected security algorithm; and generating the access stratum security key to be used with the selected security algorithm. [0043][0045][0046][0048][0049]  (teaches RRC connection and negotiation including NAS message and generation of AS security key; although security algorithm selection and negotiation is implied, it is not explicitly stated)


It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the negotiation of He with the system of Hapsari because it is essential and ensures security.As per claim 50.  Hapsari teaches The method of claim 49, wherein the selected security algorithm is for protecting access stratum communications between the UE and base station.  [0045][0049] As per claim 51. Hapsari teaches The method of claim 50, further comprising: using the access stratum security key and the selected security algorithm to protect access stratum communications with the base station.  [0049]As per claim 52. Hapsari teaches The method of claim 49, wherein the NAS message comprises a NAS security mode command. [0045]As per claim 53. Hapsari teaches The method of claim 49, wherein the base station comprises an eNodeB. [0037]As per claim 54. Hapsari teaches The method of claim 49, wherein the selected security algorithm comprises an integrity algorithm.  [0049]

He teaches sending an indication of security capability of the UE and selecting a security algorithm. (Column 4 lines 9-18,  55-65)  (Explicitly teaches security negotiations and capabilities of UE, and base station with RRC)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the negotiation of He with the system of Hapsari because it is essential and ensures security.As per claim 66. Hapsari teaches A method of operating a network node of a cellular radio access network, RAN, the method comprising: establishing a radio resource control, RRC, connection with a user equipment, UE; following establishment of the RRC connection, 

He teaches sending an indication of security capability of the UE and selecting a security algorithm. (Column 4 lines 9-18,  55-65)  (Explicitly teaches security negotiations and capabilities of UE, and base station with RRC)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the negotiation of He with the system of Hapsari because it is essential and ensures security.As per claim 67. Hapsari teaches A network node comprising: a transceiver; at least one processor coupled to the transceiver; and at least one memory coupled to the at least one processor and storing program code that when executed by the at least one processor causes the at least one processor to perform operations comprising: establishing a radio resource control, RRC, connection with a user equipment, UE; following establishment of the RRC connection, receiving an indication of a security capability of the UE from the UE; generating a list of security algorithms supported by the network node; transmitting the list of supported security 
[0043][0045][0046][0048][0049]  (teaches RRC connection and negotiation including NAS message and generation of AS security key; although security algorithm selection and negotiation is implied, it is not explicitly stated)

He teaches sending an indication of security capability of the UE and selecting a security algorithm. (Column 4 lines 9-18,  55-65)  (Explicitly teaches security negotiations and capabilities of UE, and base station with RRC)
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to use the negotiation of He with the system of Hapsari because it is essential and ensures security.
Claims 59-62  is/are rejected under 35 U.S.C. 103 as being unpatentable over Hapsari US  2012/0178417  in view of He US 8,774,759 in view of Blankenship US 9,497,673


As per claim 59.  Blankenship teaches  The method of claim 58, further comprising: generating an RRC integrity token using the selected security algorithm and the access stratum key; and in response to a link failure between the UE and the source base station, transmitting the RRC integrity token to a target base station.  (Column 18 lines 56-67) (teaches generation of a token for RRC reconnection after link failure)
It would have been obvious to one of ordinary skill in the art to use the teaching of Blankenship with the previous combination because it expedites reconnection after handover or other link failure.As per claim 60. Blankenship teaches The method of claim 59, wherein the base station key 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER BROWN whose telephone number is (571)272-3833.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/CHRISTOPHER J BROWN/Primary Examiner, Art Unit 2439